Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-9, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination failed to teach the independent claims 1, 8, and 14, “compare the first utterance to the plurality of pre-defined responses; determine that the first utterance does not match any responses within the plurality of pre-defined responses; analyze the first utterance with a statistical language model in response to determining that the first utterance does not match any responses within the plurality of pre-defined responses; identify one or more keywords of the first utterance based on the analysis; determine a service tag of the first utterance based on the one or more keywords; determine a self-service routine based on the one or more keywords; identify a first action for the first utterance that corresponds with the first service tag and the first self-service routine; and perform the first action.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Kesireddy (US 2010/0114564 A1) teach: [0052] In one implementation, real time utterance determiner 700 may listen to unrecognized voice response 660 in real time, and may use modeling to decipher unrecognized voice response 660. For example, real time utterance determiner 700 may utilize hidden Markov models (HMMs) (e.g., statistical models that output a sequence of symbols or quantities), cepstral normalization to normalize for different speaker and recording conditions, vocal tract length normalization (VTLN) for male-female normalization, maximum likelihood linear regression (MLLR) for more general speaker adaptation, heteroscedastic linear discriminant analysis (HLDA), etc. Real time utterance determiner 700 may provide deciphered response 680 (e.g., which may also be referred to as "tagged data") to real time grammar/voice recognition updater 710. [0053] Real time grammar/voice recognition updater 710 may include any hardware, software, or combination of hardware and software that may receive deciphered response 680 from real time utterance determiner 700, and may provide deciphered response 680 to grammar/voice recognition component 620 in real time. Such an arrangement may enable utterance agent component 630 to dynamically update grammar/voice recognition component 620, and improve grammar so that next time grammar/voice recognition component 620 may recognize unrecognized voice response 660.  [0061] As illustrated in FIG. 9, process 900 may begin with providing a question to a user associated with a user device (block 910), and receiving, from the user, an unrecognized voice response to the question (block 920). For example, in implementations described above in connection with FIG. 6, IVR system 120 may provide question 635 (e.g., "What department are you looking for?") to user 640 associated with user device 110. User 640 may respond to question 635 with unrecognized voice response 660. Unrecognized voice response 660 may include an audible response (e.g., an utterance) that may not be interpreted by grammar/voice recognition component 620. [0062] As further shown in FIG. 9, the unrecognized voice response may be provided to an utterance agent for determination of the unrecognized voice response without user involvement (block 930), and one or more additional questions may be provided to the user without the determination of the unrecognized voice response (block 940). For example, in implementations described above in connection with FIG. 6, if grammar/voice recognition component 620 receives unrecognized voice response 660, grammar/voice recognition component 620 may not decipher unrecognized voice response 660 and may provide unrecognized voice response 660 to utterance agent component 630. IVR system 120 may generate next question 670 (e.g., "What store are you looking for?") even though grammar/voice recognition component 620 was unable to decipher unrecognized voice response 660. Utterance agent component 630 may receive unrecognized voice response 660 and may decipher unrecognized voice response 660 in real time, without user involvement (e.g., without requesting clarification from user 640). [0065] Systems and/or methods described herein may enable an IVR system to decipher an unrecognized voice response in real time, without interrupting an IVR session with a user, and to dynamically update grammar associated with the IVR system with the deciphered voice response. In one implementation, for example, the systems and/or methods may provide a question to a user associated with a user device, and may receive an unrecognized voice response from the user. The systems and/or methods may provide the unrecognized voice response to an utterance agent for determination of the unrecognized voice response (e.g., in real time), without involvement of the user. The utterance agent may review the unrecognized voice response in real time, may determine a deciphered response based on the real time review of the unrecognized voice response, and may update grammar with the deciphered response in real time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656